

Exhibit 10.2
 
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 4th day of
October, 2013, with an effective date of November 2, 2013 (the "Effective
Date"), by and between The LGL Group, Inc., a Delaware corporation (the
"Company"), and Gregory P. Anderson ("Executive", and together with the Company,
the "Parties").
W I T N E S S E T H:
WHEREAS, the Company currently employs Executive as its President and Chief
Executive Officer pursuant to the terms of that certain employment agreement,
dated November 10, 2011, by and between the Company and Executive (the "Original
Employment Agreement"); and
WHEREAS, the Company desires to employ Executive as its President and Chief
Executive Officer for the period provided in this Agreement, and the Parties
desire to enter into this Agreement embodying the terms of such employment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:
1.            Title and Job Duties.
 
(a)            Upon the terms and conditions set forth in this Agreement,
commencing on the Effective Date, the Company continues the employment of
Executive as its President and Chief Executive Officer.  In this capacity,
Executive shall have the duties, authorities and responsibilities as are
inherent in such positions and specified in the Company's By-Laws, and such
other duties, authorities and responsibilities as the Board of Directors of the
Company (the "Board") shall designate from time to time that are not
inconsistent with Executive's positions.  Executive shall report directly to the
Board and the Chairman of the Board, or such other person that the Chairman
shall direct.  All employees of the Company shall report directly to Executive
or his designee.
 
(b)            Executive accepts such employment and agrees, during the term of
his employment, to devote his full business and professional time and energy to
the Company.  Executive agrees to carry out and abide by all lawful directions
of the Board and the Chairman of the Board that are consistent with his
positions.
 
(c)            Without limiting the generality of the foregoing, Executive shall
not, without the written approval of the Board, render services of a business or
commercial nature on his own behalf or on behalf of any other person, firm, or
corporation, whether for compensation or otherwise, during his employment
hereunder; provided, however, the foregoing shall not prevent Executive from the
following, so long as such activities in the aggregate do not materially
interfere or conflict with Executive's duties hereunder or create a potential
business or fiduciary conflict: (i) serving on the boards of directors of
non-profit organizations and, with the prior written approval of the Board,
other for profit companies; (ii) participating in charitable, civic,
educational, professional, community or industry affairs; and (iii) managing
Executive's passive personal investments.
 

--------------------------------------------------------------------------------

 
(d)            Executive may own passive investments (including, but not limited
to, indirect investments through mutual funds) in the securities of Competing
Businesses (as defined below), provided such securities are publicly traded and
Executive does not own or control more than 1.0% of the outstanding voting
rights or equity of the Competing Business.  "Competing Business" means any
corporation, partnership, limited liability company, university, government
agency or other entity or person (other than the Company) that is engaged in the
development, manufacture, marketing, distribution or sale of, or research
directed to electronic components used to control the frequency or timing of
signals in electronic circuits.
 
(e)            Throughout the Term, Executive shall maintain his Department of
Defense Secret Clearance.
 
2.            Salary and Additional Compensation.
 
(a)            Base Salary.  The Company shall pay to Executive an annual base
salary of $200,000, less applicable withholdings and deductions, in accordance
with the Company's normal payroll procedures.  The Board may increase
Executive's annual base salary from time to time in its sole and absolute
discretion.
 
(b)            Bonus.  Executive shall be eligible for an annual bonus based
upon the achievement of certain management objectives to be determined by the
Compensation Committee of the Board each year.
 
(c)
      Future Equity Awards.  Executive shall be eligible to participate in
future grants pursuant to the Company's 2011 Incentive Plan, as adopted by the
Board (the "2011 Incentive Plan"), and any other performance incentive plans
extended to senior executives of the Company generally, at levels commensurate
with Executive's positions.

(d)            Ownership of Stock.  During the Term, and in addition to any
other requirements imposed by applicable securities laws, Executive shall not
make sales of shares of the Company's stock if, after giving effect to such
sales, he would own stock with a market value (determined with reference to the
price of such stock on the principal stock exchange or interdealer quotation
system on which such stock is traded) that is less than Executive's then base
salary.
 
3.            Expenses.  In accordance with Company standard expense
reimbursement policy, the Company shall reimburse Executive for all reasonable
business expenses properly and reasonably incurred and paid by Executive in the
performance of his duties under this Agreement upon his presentment of detailed
receipts in the form required by the Company's standard expense reimbursement
policy.
2

--------------------------------------------------------------------------------

 
4.            Benefits.
 
(a)            Vacation.  Executive shall be entitled to vacation in accordance
with the Company's standard vacation policy extended to senior executives of the
Company generally, at a level commensurate with Executive's positions.
 
  (b)              Health Insurance and Other Plans.  Executive shall be
eligible to participate in the Company's medical, dental, long term incentive
plan, and other employee benefit programs, if any, that are provided by the
Company for its employees generally, at levels commensurate with Executive's
positions, in accordance with the provisions of any such plans, as the same may
be in effect from time to time.
 
(c)            Term Life Insurance.  The Company shall obtain and maintain
during the Term (paying all applicable premiums) term life insurance on the life
of Executive, providing for the payment upon the death of Executive of the sum
of $2 million.  Executive shall submit to such medical or other exams as the
insurer under such policy shall reasonably require.  Upon the termination of
Executive's employment by the Company, if Executive shall so request of the
Company in a written notice given within 30 days after such termination, the
Company shall use its reasonable commercial efforts to cause such policy to be
assigned to Executive, whereupon Executive shall be responsible for the payment
of all premiums and other charges thereunder.
 
(d)            Disability Insurance.  The Company shall obtain and maintain
during the Term (paying all applicable premiums) disability insurance on behalf
of Executive, at a level mutually agreeable to Executive and the Company,
providing for payments to Executive in the event of his termination by the
Company as a result of his Disability (as defined below).  Executive shall
submit to such medical or other exams as the insurer under such policy shall
reasonably require.  Upon the termination of Executive's employment by the
Company, if Executive shall so request of the Company in a written notice given
within 30 days after such termination, the Company shall use its reasonable
commercial efforts to cause such policy to be assigned to Executive, whereupon
Executive shall be responsible for the payment of all premiums and other charges
thereunder.
 
5.            Term.  The terms set forth in this Agreement shall commence on the
Effective Date and remain in effect for two years (the "Term"), except as
otherwise provided herein.
 
6.            Termination.
 
(a)            Termination at the Company's Election.
 
(i)            For Cause.  At the election of the Company, Executive's
employment may be terminated for Cause (as defined below) upon written notice to
Executive.  For purposes of this Agreement, "Cause" shall mean that Executive:
(A) pleads "guilty" or "no contest" to, or is indicted or convicted for, a
felony under federal or state law or a crime under federal or state law that
involves fraud or dishonesty; (B) in carrying out his duties, engages in conduct
that constitutes gross negligence or willful misconduct; (C) engages in
misconduct that causes material harm to the reputation of the Company; (D)
materially fails to meet individual and/or Company performance goals set forth
in any performance incentive plan adopted by the Board and applicable to
Executive; or (E) materially breaches any term of this Agreement or written
policy of the Company, provided that if the breach reasonably may be cured, the
Company has given Executive prior written notice of such breach and at least 30
days after such notice is given to cure such breach in the reasonable judgment
of the Board.
3

--------------------------------------------------------------------------------

 
(ii)            Upon Disability or Death.  At the election of the Company,
Executive's employment may be terminated should Executive become physically or
mentally unable to perform his duties for the Company hereunder and such
incapacity has continued for a total of 90 consecutive days or any 180 days in a
period of 365 consecutive days (a "Disability").  Executive's employment shall
be terminated automatically upon Executive's death.
 
(iii)            Without Cause.  At the election of the Company, Executive's
employment may be terminated for any reason or no reason upon written notice to
Executive.
 
(b)            Termination at Executive's Election.
 
(i)            For Good Reason.  At Executive's election, Executive's employment
may be terminated for Good Reason (as defined below) upon 30 days' written
notice to the Company.  For purposes of this Agreement, "Good Reason" shall mean
that one or more of the following actions occurred without Executive's consent:
(A) a material diminution in Executive's base salary and/or a material adverse
change in the terms of his participation in the Company's performance incentive
plans viewed in the aggregate; (B) a material diminution in Executive's
authority, duties or responsibilities under this Agreement, provided this will
not apply if there is a substantial change in what constitutes the core of the
Company's operating business and Executive is employed in substantially
equivalent positions of a substantially equivalent company (publicly or
privately held); or (C) any other action or inaction that constitutes a material
breach of the terms of this Agreement by the Company.  In the event any of the
occurrences in (A), (B) or (C) above have occurred, Executive may give written
notice to the Company of Executive's intention to terminate his employment in
accordance with this Section 6(b)(i), such notice to state in detail the
particular acts or failures to act that constitute the grounds on which the
proposed termination for Good Reason is based and to be given within 60 days
after the first occurrence of such acts or failures to act, whereupon the
Company shall have 30 days following receipt of such notice to cure such acts or
failures to act in all material respects.  If the Company has not cured such
acts or failures to act in all material respects within the 30-day cure period,
then Executive's employment shall be terminated immediately for Good Reason.
 Following a Change in Control, if Executive is offered continued employment,
Executive shall have ten (10) days to choose whether to accept the offer of
continued employment.  Should Executive decline the offer of continued
employment within ten (10) days of a Change in Control, and agrees to continue
his employment with the Company or the Company's successor for a period of up to
nine (9) months following the Change in Control (the "Transition Period"), his
employment shall terminate at the end of the Transition Period, such termination
shall be deemed a termination for Good Reason and Executive shall be eligible
for the applicable payments and benefits set forth in Section 7(c) at such time.
 Should Executive accept the offer, and should the offer of continued employment
contain terms that result in the occurrence of (A) or (B) above, Executive
shall, by his acceptance of such offer, waive his right to terminate his
employment for Good Reason based upon the terms of the offer.
4

--------------------------------------------------------------------------------

 
(ii)            Voluntary Resignation.  At Executive's election, notwithstanding
anything contained elsewhere in this Agreement to the contrary, Executive may
terminate his employment hereunder at any time and for any reason whatsoever or
for no reason at all in Executive's sole discretion upon 30 days' written notice
to the Company.
 
7.            Payments Upon Termination of Employment.
 
(a)            Termination by the Company for Cause or by Executive Without Good
Reason.  If, prior to the expiration of the Term, Executive's employment is
terminated by the Company for Cause in accordance with Section 6(a)(i) or by
Executive in accordance with Section 6(b)(ii), Executive shall be entitled to
the following amounts only: (A) payment of his base salary accrued up to and
including the date of termination, to be paid within 30 days following the date
of termination, (B) payment in lieu of any accrued but unused vacation time, in
accordance with the Company's vacation policy, to be paid within 30 days
following the date of termination, and (C) payment of any unreimbursed expenses
in accordance with the Company's business reimbursement policy (collectively,
the "Accrued Obligations").
 
(b)            Termination upon Disability or Death.  If Executive's employment
is terminated upon Executive's Disability or death in accordance with Section
6(a)(ii), Executive or his heirs, executors, and assigns, as applicable, shall
be entitled to the Accrued Obligations and any annual bonus earned but unpaid
with respect to the fiscal year ending on or preceding the date of termination,
to be paid in accordance with the terms of the such annual bonus as determined
by the Compensation Committee of the Board.
 
(c)            Termination Without Cause or for Good Reason, or Expiration of
the Term.  If Executive's employment is terminated by the Company in accordance
with Section 6(a)(iii) or by Executive for Good Reason in accordance with
Section 6(b)(i), or if Executive's employment terminates upon the expiration of
the Term, Executive shall be entitled to receive the Accrued Obligations, to be
paid in the same manner and at the same times as set forth in Section 7(a), and
the following severance payments and benefits: (i) subject to Section 19, the
sum of $100,000, of which $50,000 shall be payable in three equal monthly
installments during the first three months after termination of employment and
the remaining $50,000 shall be payable six months after the date of termination
(the "Severance Payments"); (ii) the vesting of any shares of the Company's
common stock held by Executive that are unvested as of the date of termination
(the "Restricted Shares") such that half of the Restricted Shares shall vest six
months after the date of termination and the remaining Restricted Shares shall
vest one year after the date of termination; and (iii) the partial vesting (as
hereinafter provided) of any options granted under the 2011 Incentive Plan or
any other performance incentive plan that the Compensation Committee of the
Board determines were earned by Executive prior to the date of termination or
expiration of the Term, such determination to be made as soon as reasonably
practicable following the third anniversary of the grant date of such options in
accordance with the terms of the 2011 Incentive Plan or other performance
incentive plan, as applicable, and such options to expire on the fifth
anniversary of the grant date.  For purposes of clause (iii) above, the portion
of the option determined to have been earned shall be multiplied by a fraction,
the numerator of which is the number of whole months in the Term prior to the
termination of Executive's employment or the expiration of the Term, as
applicable, and the denominator of which is 36.  Notwithstanding the foregoing,
the payments and other benefits provided under clauses (i) through (iii) above
shall be subject to Executive's execution and delivery of an agreement and
release (that is no longer subject to revocation under applicable law) of the
Company, its parents, subsidiaries and affiliates and each of their officers,
directors, employees, agents, successors and assigns, in the form attached
hereto as Exhibit A (the "General Release") and the Company shall begin to make
the payments above within sixty (60) days following the termination of
Executive's employment, but if the sixty (60) day period begins in one calendar
year and ends in the second calendar year, payment will be made on the first day
in the second calendar year.
5

--------------------------------------------------------------------------------

 
(d)            Change in Control.  For purposes of this Agreement, "Change in
Control" shall mean (i) the merger or consolidation of the Company with or into
another entity, whether or not the Company is the surviving entity, unless the
stockholders of the Company immediately prior to such merger or consolidation
own, directly or indirectly, more than 50% of the total combined voting power of
the surviving entity's outstanding securities having a right to vote in the
election of directors immediately after such merger or consolidation, (ii) the
sale, transfer or other disposition of all or substantially all of the Company's
assets, (iii) the acquisition, directly or indirectly, by any person or related
group of persons of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of securities
having more than 50% of the total combined voting power of the Company's
outstanding securities having a right to vote in the election of directors, or
(iv) a change in the composition of the Board over a period of 12 consecutive
months or less such that members of the Board at the beginning of such period
(the "Existing Directors") cease, for any reason, to constitute a majority of
the Board members immediately preceding such election, provided that if the
election or nomination for election of any new director was approved by a vote
of at least 50% of the Existing Directors, such new director shall be considered
an Existing Director.
 
(e)            No Mitigation; No Set-Off.  The Company's obligation to pay
Executive the amounts provided and to make the arrangements provided hereunder
shall not be subject to set-off, counterclaim or recoupment of amounts owed by
Executive to the Company or its affiliates.  Executive shall not be required to
mitigate the amount of any payment provided for pursuant to this Agreement by
seeking other employment, and no amounts otherwise earned shall be set-off
against the amounts due hereunder.
 
8.            Confidentiality Agreement and Assignment of Intellectual Property.
 
(a)            Executive understands that during the Term, he may have access to
unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company and any of its
parents, subsidiaries, divisions, affiliates (collectively, "Affiliated
Entities"), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Executive and others have collected, obtained or created, information pertaining
to clients, accounts, vendors, prices, costs, materials, processes, codes,
material results, technology, system designs, system specifications, materials
of construction, trade secrets and equipment designs, including information
disclosed to the Company by others under agreements to hold such information
confidential (collectively, the "Confidential Information").  The Company's
success is dependent on the development and protection of its intellectual
property, including but not limited to the Confidential Information.  Executive
understands and acknowledges the importance of maintaining the confidentiality
of the Confidential Information to the Company's continued success.  Executive
agrees to observe all Company policies and procedures concerning such
Confidential Information.  Executive further agrees not to disclose or use,
either during his employment or at any time thereafter, any Confidential
Information for any purpose, including without limitation any competitive
purpose, unless authorized to do so by the Company in writing, except that he
may disclose and use such information in the good faith performance of his
duties for the Company.  Executive's obligations under this Agreement will
continue with respect to Confidential Information, whether or not his employment
is terminated, until such information becomes generally available from public
sources through no fault of Executive or any representative of Executive.
 Notwithstanding the foregoing, however, Executive shall be permitted to
disclose Confidential Information as may be required by a subpoena or other
governmental order, provided that he first notifies the Company of such
subpoena, order or other requirement and such that the Company has the
opportunity to obtain a protective order or other appropriate remedy.
6

--------------------------------------------------------------------------------

 
(b)            During Executive's employment, upon the Company's request, or
upon the termination of his employment for any reason, Executive will promptly
deliver to the Company all documents, records, files, notebooks, manuals,
letters, notes, reports, customer and supplier lists, cost and profit data,
e-mail, apparatus, computers, blackberries or other PDAs, hardware, software,
drawings, blueprints, and any other material of the Company or any of its
Affiliated Entities or clients, including all materials pertaining to
Confidential Information developed by Executive or others, and all copies of
such materials, whether of a technical, business or fiscal nature, whether on
the hard drive of a laptop or desktop computer, in hard copy, disk or any other
format, that are in his possession, custody or control.  Executive may retain
Executive's rolodex and similar address books, provided, that such items only
include contact information.
 
(c)            Executive will promptly disclose to the Company any idea,
invention, discovery or improvement, whether patentable or not ("Creations"),
conceived or made by him alone or with others at any time during his employment.
 Executive agrees that the Company owns any such Creations, conceived or made by
Executive alone or with others at any time during his employment, and Executive
hereby assigns and agrees to assign to the Company all rights he has or may
acquire therein and agrees to execute any and all applications, assignments and
other instruments relating thereto which the Company deems necessary or
desirable.  These obligations shall continue beyond the termination of his
employment with respect to Creations and derivatives of such Creations conceived
or made during his employment with the Company.  The Company and Executive
understand that the obligation to assign Creations to the Company shall not
apply to any Creation that is developed entirely on his own time without using
any of the Company's equipment, supplies, facilities, and/or Confidential
Information, unless such Creation (i) relates in any way to the business or to
the current or anticipated research or development of the Company or any of its
Affiliated Entities or (ii) results in any way from Executive's work at the
Company.
 
(d)      Executive will not assert any rights to any invention, discovery, idea
or improvement relating to the business of the Company or any of its Affiliated
Entities or to his duties hereunder as having been made or acquired by Executive
prior to his work for the Company, except for the matters, if any, described in
Exhibit B to this Agreement.
7

--------------------------------------------------------------------------------

 
(e)            During the Term, if Executive incorporates into a product or
process of the Company or any of its Affiliated Entities anything listed or
described in Exhibit B, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to grant and authorize sublicenses) to make, have made, modify, use, sell,
offer to sell, import, reproduce, distribute, publish, prepare derivative works
of, display, perform publicly and by means of digital audio transmission and
otherwise exploit as part of or in connection with any product, process or
machine.
 
(f)            Executive agrees to cooperate fully with the Company, both during
and after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to such Creations.  Executive shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, that
the Company may deem necessary or desirable in order to protect its rights and
interests in any Creations.  Executive further agrees that if the Company is
unable, after reasonable effort, to secure Executive's signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact and Executive hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this Section 8.
 
9.            Restrictive Covenants.
 
(a)            During the Term and, in the event that Executive's employment is
terminated for any reason (including for the purposes of this Section 9 the
expiration of the Term in accordance with Section 5), during the 12-month period
following such termination, Executive will not directly or indirectly (as a
director, officer, executive employee, manager, consultant, independent
contractor, advisor or otherwise) engage in competition with, or own any
interest in, perform any services for, participate in or be connected with any
Competing Business; provided, however, that the provisions of this Section 9(a)
shall not be deemed to prohibit Executive's ownership of not more than 1.0% of
the outstanding voting rights or equity of any publicly held company.
 
(b)            In the event that Executive's employment is terminated for any
reason (including for the purposes of this Section 9 the expiration of the Term
in accordance with Section 5), during the 12-month period following such
termination, Executive will not directly or indirectly hire, solicit, retain,
compensate or otherwise induce or attempt to induce any individual who is or was
at any time during the six months prior to Executive's termination an employee
of any of the Affiliated Entities to leave the employ of the Affiliated Entities
or in any way interfere with the relationship between any of the Affiliated
Entities and any employee thereof.
 
(c)            During the Term and, in the event that Executive's employment is
terminated for any reason (including for the purposes of this Section 9 the
expiration of the Term in accordance with Section 5), during the 12-month period
following such termination, Executive will not directly or indirectly solicit,
hire, engage, send any work to, place orders with, or in any manner be
associated with any customer, supplier, contractor, subcontractor or other
business relation of any of the Affiliated Entities if such action by Executive
would have a material adverse effect on the business, assets or financial
condition of any of the Affiliated Entities, or materially interfere with the
relationship between any such person or entity and any of the Affiliated
Entities.
8

--------------------------------------------------------------------------------

 
10.            Legitimate Business Interests of the Company.
 
(a)            The parties hereto acknowledge and agree that the matters set
forth above in Sections 8 and 9 constitute the "legitimate business interests"
of the Company within the meaning of Florida Statutes 542.335 and are hereby
conclusively agreed to be legally sufficient to support such covenants.  Such
"legitimate business interests" include but are not necessarily limited to trade
secrets; valuable confidential business or professional information that does
not legally qualify as trade secrets; substantial relationships with specific
prospective or existing customers or clients; customer or client good will
associated with an ongoing business in a specific geographic location and a
specific marketing area; and extraordinary or specialized training.  It is
further acknowledged and agreed that all such restrictive covenants set forth
above are reasonably necessary to protect the legitimate business interests of
the Company and are not overbroad or unreasonable.  It is acknowledged and
agreed that the Company is specifically relying upon the foregoing statements in
entering into this Agreement.
 
(b)            Executive acknowledges that a remedy at law for any breach or
threatened breach of the provisions of Sections 8 or 9 would be inadequate, that
the Company would be irreparably injured by such breach and that, therefore, the
Company shall be entitled to injunctive relief in addition to any other
available rights and remedies in case of any such breach or threatened breach
 
11.            Representation and Warranty.  Executive represents and warrants
to the Company that he is not subject to any agreement restricting his ability
to enter into this Agreement and fully carry out his duties and responsibilities
hereunder.
 
12.            Notice.  Any notice or other communication required or permitted
to be given to the Parties shall be deemed to have been given if personally
delivered, if sent by nationally recognized overnight courier or if mailed by
certified or registered mail, return receipt requested, first class postage
prepaid, and addressed as follows:
 
If to Executive, to:


the address shown on the records of the Company.
If to the Company, to:


            The LGL Group, Inc.
            2525 Shader Rd.
            Orlando, Florida 32804
            Attention: Chairman of the Board
9

--------------------------------------------------------------------------------

with a copy to:


            Olshan Grundman Frome Rosenzweig & Wolosky LLP
            Park Avenue Tower
            65 East 55th Street
            New York, New York 10022
            Attention: Robert H. Friedman, Esq.
13.            Severability.  If any provision of this Agreement is declared
void or unenforceable by a court of competent jurisdiction, all other provisions
shall nonetheless remain in full force and effect.
 
14.            Governing Law and Consent to Jurisdiction.  This Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Florida, without regard to the conflict of laws provisions thereof.
 Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of the Florida state court, or the United States District Court,
Middle District of Florida, in each case sitting in Orange County, Florida, over
any action or proceeding arising out of or relating to this Agreement and each
of the parties hereto hereby irrevocably agrees that all claims in respect of
such action or proceeding shall be heard and determined in such Florida state or
Federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent legally possible, the defense of an inconvenient forum to the
maintenance of such action or proceeding.
 
15.            Indemnification and Liability Insurance.  The Company shall
indemnify Executive pursuant to the terms of that certain indemnification
agreement, dated March 14, 2011, by and between the Company and Executive, and
shall provide Executive with liability insurance to the extent extended to
senior executives of the Company generally.
 
16.            Waiver.  The waiver by either Party of a breach of any provision
of this Agreement shall not be, or be construed as, a waiver of any subsequent
breach.  The failure of a Party to insist upon strict adherence to any provision
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that provision or any other provision of this Agreement.  Any waiver must be in
writing.
 
17.            Assignment.  This Agreement is a personal contract and Executive
may not sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder.  Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Executive and
his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns, including without limitation,
any corporation or other entity into which the Company is merged or that
acquires all or substantially all of the assets of the Company.
 
18.            Entire Agreement.  This Agreement (together with the Exhibits
attached hereto) embodies all of the representations, warranties, and agreements
between the Parties relating to Executive's employment with the Company.  Except
for the Original Employment Agreement, no other representations, warranties,
covenants, understandings, or agreements exist between the Parties relating to
Executive's employment.  On the Execution Date, this Agreement shall supersede
the Original Employment Agreement and any other prior agreements, written or
oral, relating to Executive's employment.  This Agreement may not be amended or
modified except by a writing signed by the Parties.
10

--------------------------------------------------------------------------------

 
19.            Section 409A Compliance.
 
(a)            The intent of the parties is that payments and benefits under
this Agreement comply with, or be exempt from, Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code"), and the regulations and guidance
promulgated thereunder (collectively, "Section 409A"), and accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  If Executive notifies the Company (with specificity as to
the reason therefor) that Executive believes that as a result of subsequent
published guidance issued by the Internal Revenue Service upon which taxpayers
generally rely, any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Section 409A and the Company
concurs with such belief or the Company independently makes such determination,
the Company shall, after consulting with Executive, reform such provision to try
to comply with Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Section 409A, and to the extent
applicable, Internal Revenue Service Notice 2010-6.  To the extent that any
provision hereof is modified in order to comply with Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible without violating the provisions of Section 409A, maintain
the original intent and economic benefit to Executive and the Company and is tax
neutral to the Company.
 
(b)            A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered "nonqualified deferred compensation" under Section 409A unless such
termination is also a "separation from service" within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
"termination", "termination of employment" or like terms shall mean "separation
from service".  If Executive is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Section
409A(a)(2)(B), then with regard to any payment that is considered non-qualified
deferred compensation under Section 409A payable on account of a "separation
from service", such payment or benefit shall be made or provided at the date
that is the earlier of (A) the expiration of the six-month period measured from
the date of such "separation from service" of Executive, and (B) 30 days from
the date of Executive's death (the "Delay Period").  Upon the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section 19
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum with interest at the prime rate as published in The Wall
Street Journal on the first business day of the Delay Period, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
11

--------------------------------------------------------------------------------

 
(c)            With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that this
clause shall not be violated without regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect, and
(iii) such payments shall be made on or before the last day of Executive's
taxable year following the taxable year in which the expense occurred.  Any tax
gross-up payment as provided herein shall be made in any event no later than the
end of the calendar year immediately following the calendar year in which
Executive remits the related taxes, and any reimbursement of expenses incurred
due to a tax audit or litigation shall be made no later than the end of the
calendar year immediately following the calendar year in which the taxes that
are the subject of the audit or litigation are remitted to the taxing authority,
or, if no taxes are to be remitted, the end of the calendar year following the
calendar year in which the audit or litigation is completed.
 
(d)            For purposes of Section 409A, Executive's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "within 30 days following the date of termination"), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
 
20.            Limitation on Benefits.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any of the payments and benefits
provided for under this Agreement or any other agreement or arrangement between
the Company and Executive, or any arrangement or agreement with any person whose
actions result in a change of ownership of effective control or a change in
ownership of a substantial portion of the assets of the Company covered by
Section 280G(b)(2) of the Code (collectively, the "Payments") constitute a
"parachute payment" within the meaning of Section 280G of the Code and but for
this Section 20, would be subject to the excise tax imposed by Section 4999 of
the Code, then the Payments shall be payable either (a) in full or (b) as to
such lesser amount that would result in no portion of such Payments being
subject to the excise tax under Section 4999 of the Code; whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes, payroll taxes and the excise tax imposed by Section 4999, results
in Executive's receipt on an after-tax basis, of the greater amount of payment
and benefits. Any reduction under clause (b) of the preceding sentence shall be
done first by reducing any cash severance payments with the last payment reduced
first; next any equity or equity derivatives that are included at full value
rather than accelerated value shall be reduced with the highest value reduced
first; and next any equity or equity derivatives based on acceleration value
shall be reduced with the highest value reduced first.  Notwithstanding the
foregoing, to the extent that the Company and Executive agree that it would not
violate Section 409A or impact the ability of the parties to reduce the amounts
receivable, Executive may prescribe a different order of reduction.  Unless
Executive and the Company otherwise agree in writing, any determination required
under this Section 20 shall be made in writing by the Company's independent
public accountants (the "Accountants"),
 
12

--------------------------------------------------------------------------------

 
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this Section 20, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely in reasonable, good
faith interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 20.  The Company shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 20.  If the limitation set forth in this Section 20
is applied to reduce an amount payable to Executive, and the Internal Revenue
Service successfully asserts that, despite the reduction, Executive has
nonetheless received payments that are in excess of the maximum amount that
could have been paid to Executive without being subjected to any excise tax,
then, unless it would be unlawful for the Company to make such a loan or similar
extension of credit to Executive, Executive may repay such excess amount to the
Company as though such amount constitutes a loan to Executive made at the date
of payment of such excess amount, bearing interest at 120% of the applicable
federal rate (as determined under Section 1274(d) of the Code in respect of such
loan), provided that if the recalculation of the higher amount was then redone
based on the Internal Revenue Service position and Executive would net more if
no reduction took place, such reduction shall be  cancelled and the full amount
paid to Executive in a lump sum within 30 days of the Internal Revenue Service
assessment becoming final, unless this proviso would negate the ability to use
the reduction if this was not implemented or caused a violation of Section 409A,
in which case this proviso shall be null and void.


[Signature Page Follows]
13

--------------------------------------------------------------------------------




[Signature Page to Anderson Employment Agreement]


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date above.


THE LGL GROUP, INC.
By:
/s/ Michael J. Ferrantino, Sr.
Name:
Michael J. Ferrantino, Sr.
Title:
Vice Chairman of the Board
Agreed to and Accepted:
/s/ Gregory P. Anderson
GREGORY P. ANDERSON





14

--------------------------------------------------------------------------------




Exhibit A
Agreement and Release
Agreement and Release ("Agreement") executed this ___ day of ______, 20__, by
and between Gregory P. Anderson ("Executive"), residing at
_________________________, and The LGL Group, Inc., its parents, subsidiaries
and affiliates (the "Company") having its principal place of business at 2525
Shader Rd., Orlando, Florida 32804.
1.            Executive's employment shall be terminated effective ________
("Termination Date").  As of that date, Executive's duties, responsibilities,
office and title shall cease.  Capitalized terms used without definition in this
Agreement shall have the meanings set forth in that certain employment agreement
by and between Executive and the Company, entered into the ___ day of October,
2013 with an effective date of November 2, 2013 (the "Employment Agreement").
 
2.                  (a)            Upon the termination of Executive's
employment by the Company in accordance with Section 6(a)(iii) or by Executive
in accordance with Section 6(b)(i), Executive shall become entitled to the
payments and benefits described in Section 7(c) of the Employment Agreement
subject to the provisions of Section 2(b) hereof.
 
(b)            The Company and Executive agree that in the event that any of the
payments in this Section 2 constitute deferred compensation within the meaning
of Section 409(A) of the Internal Revenue Code of 1986, as amended (the "Code"),
and Executive is at such time a specified employee, such payment or payments
that constitute nonqualified deferred compensation within the meaning of the
Code shall not be made prior to the date that is the earlier of (i) the
expiration of the six-month period measured from the date of such "separation
from service" of Executive, and (ii) 30 days after the date of Executive's death
(within the meaning of the Code).
 
3.            Executive agrees and acknowledges that the payments and/or
benefits provided in Section 7(c) of the Employment Agreement exceed any
payments and benefits to which Executive would otherwise be entitled under any
policy, plan, and/or procedure of the Company absent his signing this Agreement.
 Executive acknowledges that he has been paid for work performed up to and
including the Termination Date and for accrued but unused vacation.
 
4.            Executive shall have up to 21 days from the date of his receipt of
this Agreement to consider the terms and conditions of this Agreement.
 Executive may accept this Agreement at any time within the 21-day period by
executing it before a notary and returning it to the Chairman of the Board of
Directors, The LGL Group, Inc., 2525 Shader Rd., Orlando, Florida 32804, no
later than 5:00 p.m. on the 21st day after Executive's receipt of this
Agreement.  Thereafter, Executive will have seven days to revoke this Agreement
by stating his desire to do so in writing to the Chairman of the Board of
Directors at the address listed above, and delivering it to the Chairman of the
Board of Directors no later than 5:00 p.m. on the seventh day following the date
Executive signs this Agreement.  The effective date of this Agreement shall be
the eighth day following Executive's signing of this Agreement (the "Release
Effective Date"), provided Executive does not revoke the Agreement during the
revocation period.  In the event Executive does not accept this Agreement as set
forth above, or in the event Executive revokes this Agreement during the
revocation period, this Agreement, including but not limited to the obligation
of the Company and its subsidiaries and affiliates to provide the payment and/or
benefits referred to in Section 7(c) of the Employment Agreement, shall
automatically be deemed null and void.

--------------------------------------------------------------------------------

 
5.                   (a)            In consideration of the payment and/or
benefits referred to in Section 7(c) of the Employment Agreement, Executive for
himself and for his heirs, executors, and assigns (hereinafter collectively
referred to as the "Releasors"), forever releases and discharges the Company and
any and all of its parent corporations, subsidiaries, divisions, affiliated
entities, predecessors, successors and assigns, and any and all of its or their
employee benefit and/or pension plans or funds, and any of its or their past or
present officers, directors, stockholders, agents, trustees, administrators,
employees or assigns (whether acting as agents for such entities or in their
individual capacities), (hereinafter collectively referred to as the
"Releasees"), from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever (based upon any legal or equitable theory,
whether contractual, common-law, statutory, decisional, federal, state, local or
otherwise), whether known or unknown, which Releasors ever had, now have or may
have against the Releasees by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter from the beginning
of the world up to and including the Release Effective Date, except for the
obligations of the Company under this Agreement.
 
(b)            Without limiting the generality of the foregoing Section 5(a),
this Agreement is intended to and shall release the Releasees from any and all
claims arising out of Executive's employment with Releasees and/or the
termination of Executive's employment, including but not limited to any claim(s)
under or arising out of (i) Title VII of the Civil Rights Act of 1964, as
amended; (ii) the Americans with Disabilities Act, as amended; (iii) the
Employee Retirement Income Security Act of 1974, as amended ("ERISA") (excluding
claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plan and applicable law); (iv) the
Age Discrimination in Employment Act, as amended, or the Older Workers Benefit
Protection Act; (v) Section 806 of the Sarbanes Oxley Act of 2002; (vi) alleged
discrimination or retaliation in employment (whether based on federal, state or
local law, statutory or decisional); (vii) the terms and conditions of
Executive's employment with the Company, the termination of such employment,
and/or any of the events relating directly or indirectly to or surrounding that
termination; and (viii) any law (statutory or decisional) providing for
attorneys' fees, costs, disbursements and/or the like.
 
(c)            Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission ("EEOC")
or applicable state or city fair employment practices agency, to the extent
required or permitted by law.  Nevertheless, Executive understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Sections 6(a) and (b), including but not limited to financial benefit
or monetary recovery from any lawsuit filed or settlement reached by the EEOC or
anyone else with respect to any claims released and waived in this Agreement.

--------------------------------------------------------------------------------

 
(d)            Nothing in this Agreement shall release Executive's rights (i) as
a stockholder of the Company; (ii) to any claims that arise following the
execution of this Agreement; (iii) to payment of the Accrued Obligations (as
defined in the Employment Agreement); (iv) to payment of the severance payments
and benefits described in Section 7(c) of the Employment Agreement; (v) to
indemnification pursuant to any agreements currently in effect indemnifying
Executive; or (vi) to any claims for accrued vested benefits or rights under any
other employee benefit plan, policy or arrangement (whether tax-qualified or
not) maintained by the Company.
 
6.                  (a)            Executive agrees that he has not and will not
engage in any conduct that is injurious to the Company's or the Releasees'
reputation or interest, including but not limited to publicly disparaging (or
inducing or encouraging others to publicly disparage) the Company or the
Releasees.  The foregoing shall not be violated by truthful testimony, if
provided pursuant to the terms of Section 7(b).
 
(b)            Executive acknowledges that he has returned to the Company any
and all originals and copies of documents, materials, records, credit cards,
keys, building passes, computers, blackberries and other electronic devices or
other items in his possession or control belonging to the Company or containing
proprietary information relating to the Company pursuant to Section 8(b) of the
Employment Agreement.  Executive may retain Executive's rolodex and similar
address books, provided, that such items only include contact information.
 
(c)            Executive acknowledges that the terms of Section 8 of the
Employment Agreement, Confidentiality Agreement and Assignment of Intellectual
Property, of the Employment Agreement are incorporated herein by reference, and
Executive agrees and acknowledges that he is bound by its terms.
 
7.                  (a)            Executive will cooperate with the Company
and/or its subsidiaries and affiliates and its/their counsel in connection with
any investigation, administrative proceeding or litigation relating to any
matter in which Executive was involved or of which Executive has knowledge.
 
(b)            Executive agrees that, in the event he is subpoenaed by any
person or entity (including, but not limited to, any government agency) to give
testimony (in a deposition, court proceeding or otherwise) that in any way
relates to Executive's employment with the Company, he will give prompt notice
of such request to the Chairman of the Board of Directors, GenCorp Inc., and
will make no disclosure until the Company has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure,
provided that nothing herein shall prevent Executive from complying with the
requirements of the law.
 
8.            Prior to public announcement, the terms and conditions of this
Agreement are and shall be deemed to be confidential, and shall not be disclosed
by Executive to any person or entity without the prior written consent of the
Chairman of the Board, except if required by law, and to Executive's
accountants, attorneys, and spouse, provided that they agree to maintain the
confidentiality of this Agreement.  Executive further represents that he has not
disclosed the terms and conditions of this Agreement to anyone other than his
attorneys, accountants and spouse.

--------------------------------------------------------------------------------

 
9.            The making of this Agreement is not intended, and shall not be
construed, as an admission that the Releasees have violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract, or committed any wrong whatsoever against Executive.
 
10.            The parties agree that this Agreement may not be used as evidence
in a subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.
 
11.            Executive acknowledges that: (a) he has carefully read this
Agreement in its entirety; (b) he has had an opportunity to consider fully the
terms of this Agreement; (c) he has been advised by the Company in writing to
consult with an attorney of his choosing in connection with this Agreement; (d)
he fully understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.
 
12.            This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.
 
13.            If any provision of this Agreement shall be held by a court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
shall be of no force and effect.  However, the illegality or unenforceability of
such provision shall have no effect upon, and shall not impair the
enforceability of, any other provision of this Agreement; provided, however,
that, upon any finding by a court of competent jurisdiction that the release and
covenants provided for by Section 6 above is illegal, void, or unenforceable,
Executive agrees to execute a release, waiver and/or covenant that is legal and
enforceable.  Finally, any breach of the terms of Sections 7, 8 and/or 9 above
shall constitute a material breach of this Agreement as to which the Company may
seek appropriate relief in a court of competent jurisdiction.
 
14.            This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Florida, without regard to the
conflict of laws provisions thereof.  Actions to enforce the terms of this
Agreement, or that relate to Executive's employment with the Company shall be
submitted to the exclusive jurisdiction of any state or federal court sitting in
the County of Orange, State of Florida, as more fully provided in the Employment
Agreement.
 
15.            This Agreement may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument of this Agreement.
 
16.            This Agreement (including any exhibits attached hereto)
constitutes the complete understanding between the parties with respect to the
termination of Executive's employment at the Company and supersedes any and all
agreements, understandings, and discussions, whether written or oral, between
the parties.  No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by each of the parties hereto.
 
[Signature page follows]

--------------------------------------------------------------------------------




[Signature page to Agreement and Release]
Dated:


THE LGL GROUP, INC.
Dated:

By:

Name:
Title:




--------------------------------------------------------------------------------




Exhibit B
Intellectual Property Prior to Employment
None.
